Dismissed and Memorandum Opinion filed August 2, 2007







Dismissed
and Memorandum Opinion filed August 2, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00507-CR
NO. 14-07-00508-CR
____________
 
TERRANCE SHUAN MATHIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
 Harris County, Texas
Trial Court Cause Nos. 1051160
& 1051159
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to aggravated sexual assault of a child in Cause Nos.
1051160 (No. 14-07-00507-CR on appeal) and 1051159 (No. 14-07-00508-CR on
appeal).  In each cause, in accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on May 24, 2007,
to confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal in
each cause.  We dismiss both appeals.  




In each
cause, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in each record on appeal.  See
Tex. R. App. P. 25.2(d).  In each
cause, the record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss both appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
2, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)